Citation Nr: 1634308	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  08-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter is on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a Decision Review Officer (DRO) during a formal hearing held at the RO in April 2008 and before the undersigned Veterans Law Judge at a Video Conference hearing in January 2011.  Transcripts of both hearings are of record.  This matter was most recently remanded in April 2013 for further evidentiary development.  In a May 2013 rating decision, the RO granted a temporary evaluation of 100 percent for the Veteran's PTSD resulting from a hospitalization lasting over 21 days, effective from August 21, 2012 to October 1, 2012.  The Veteran contests the 50 percent ratings assigned prior to and from that period for his service-connected PTSD.  

By a decision dated in August 2014, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 memorandum decision, the Court vacated and remanded the Board's decision as to the claims on appeal.  It has returned to the Board for action consistent with the memorandum decision.


FINDINGS OF FACT

1. The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, but without total social and occupational impairment.

2. The Veteran is precluded from securing and following a substantially gainful occupation by reason of his service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See July 2007, August 2008, and July 2011 correspondence and January 2011 Video Conference Hearing transcript.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of records from the Social Security Administration (SSA), and service and VA treatment records, including those obtained pursuant to the Board's May 2011 and April 2013 remands.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran, his family members, and his attorney, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

Specific VA medical examinations and opinions pertinent to the issues on appeal were obtained in August 2007, April 2010, August 2011, and May 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21Vet. App. 303, 312 (2007).  

As noted above, these issues were remanded in April 2013 for additional development, to include scheduling the Veteran for additional VA examinations to determine the severity of his PTSD and its impact on his employment.  The Veteran was afforded such examinations in May 2013.  However, in its October 2015 Memorandum Decision, the Court essentially determined that the May 2013 psychiatric examination inadequate for rating purposes due to inconsistencies.  The findings of that examination will thereby not be discussed.

However, since that time, the Veteran provided a private medical opinion dated in June 2016.  The Board finds the private opinion to be thorough and sufficient, providing the information necessary to evaluate both the Veteran's disability and employability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2015); Caffrey v. Brown, 6 Vet. App. 377 (1994).  While the Board notes the holding in Stegall v. West, 11 Vet. App. 268 (1998) requiring substantial compliance with remand directives, remanding these matters to schedule additional VA examinations would cause undue delay and serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the Veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds, after a careful review of all pertinent evidence and with resolution of reasonable doubt in the favor of the Veteran, that his PTSD symptomatology warrants a 70 percent evaluation for the period on appeal.  38 C.F.R. § 4.7.  The June 2016 private opinion J.S., Psy.D, provided a clear, salient, and probative evaluation of the Veteran's current and remote psychiatric history.  Dr. J.S., indicated that he had reviewed the claims file as well as conducted an interview of the Veteran.  During the interview, the Veteran reported thoughts of self-injury.  Additionally, the Veteran endorsed crying, irritability, anger, emotional blow-ups, difficulty paying attention and making decisions, mood swings, loss of interest in things, difficulty sleeping, decreased energy, easily startled, paranoia, and feeling basically unhappy.  He endorsed auditory hallucinations of unintelligible whispers.  He also reported thinking about suicide "at least 5 times a week."  He said he does not act on such thoughts for fear of upsetting his daughter.  After a risk assessment, it was noted that the Veteran's scores indicated difficulty in relationships, work, and general quality of life.  The examiner stated that the Veteran has frequent intrusive thoughts, debilitating nightmares, auditory hallucinations, depressive symptomatology, constant suicidal and homicidal thoughts, and emotional lability dating back at least until 2007.  The examiner further found that the Veteran is precluded from securing and following substantially gainful employment as a result of his PTSD.  This is evidenced by his inability to maintain even the flexible work in the halfway house despite "extraordinary accommodations."  

There is evidence weighing against the assignment of a 70 percent rating.  However, as the opinion from Dr. J.S. is found to be at least as probative and persuasive, there is no reason to go into an intricate discussion of that evidence.  

Although an increased initial rating of 70 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a higher (100 percent) rating.  Indeed, the report from Dr. J.S., who provided an expert opinion on the Veteran's behalf, clearly and unambiguously determined met the criteria for a 70 percent rating.  He did not state such with respect to a 100 percent rating.  To the contrary, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or, memory loss for names of close relatives, own occupation, or own name, or other symptoms causing total occupational and social impairment.  See Vazquez-Claudio, supra.  Dr. J.S. provided no such findings either.

The evidence of record demonstrates significant impairment in occupational and social functioning.  The treatment records and multiple VA examination reports were not indicative of the impairment that is required for a 100 percent rating. While the Veteran reports a limited number of social contacts, the record shows that he has maintained a relationship with his family, attends church, and associate with other Veterans.  Such in and of itself belies the notion total social impairment.  

There is also no indication in the medical evidence of record that the Veteran's PTSD warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's PTSD outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 70 percent disability rating specifically contemplate his symptoms, including suicidal ideation, depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. TDIU 

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).

As the Veteran is currently awarded a 70 percent disability rating for his service-connected PTSD, he meets the schedular requirements under 38 C.F.R. § 4.16.  The June 2016 opinion from J.S., Psy.D. indicates that based on a review of the record, it is at least as likely as not that the Veteran has been precluded from securing and following substantially gainful employment since July 2007.  Probative and supporting rationale was provided within the context of the opinion.  Based on the evidence of record, the Board finds that the Veteran is unable to maintain employment as a result of his service-connected PTSD.  

The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


ORDER

A rating of 70 percent, but no higher, for the Veteran's service-connected PTSD is granted.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


